DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “a recording medium”, the specification in paragraph [0196] disclose “a recording medium according to various embodiments may non-transitorily  store instructions which are configured, when executed by at least one circuit, to cause the at least one circuit to perform at least one operation…”, however, the specification does not expressly disclose that the “recording medium” is non-transitory. In the state of the art, transitory signals are commonplace as a medium for storing computer instructions and thus, in the absence of any evidence to the contrary, and given its broadest reasonable interpretation in light of the specification, the scope of the claimed "recording medium”, covers both non-transitory media and a transitory media (a signal per se). A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matter. 
A claim drawn to such a medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" to the claim.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZHOU (US 2020/0045546).
Regarding claim 9, Zhou discloses an electronic device (Fig. 3, i.e., Internet of Things server) comprising: 
at least one communication circuit configured to provide communication with a first external electronic device or a second external electronic device (Fig. 3; p. [0054]; interworking gateway communicates with Internet of things terminal and Internet of things server); 
at least one processor configured to be operatively connected to the at least one communication circuit (p. [0052]); 
and a memory (p. [0055]-[0056]) configured to be operatively connected to the at least one processor, wherein the memory stores instructions configured, when executed, to cause the at least one processor to: 
receive a device registration request comprising at least device identification information for identifying the second external electronic device and device registration request information for device registration of the second external electronic device from the first external electronic device through the at least one communication circuit (Fig. 3, step 307; p. [0033], lines 1-16; p. [0034]; the Internet of Things server (i.e., electronic device) receives registration request from Interworking gateway (i.e., first external electronic device) that includes the device identifier of the Internet of Things terminal (i.e., second external electronic device)); 
identify device registration authentication information for authenticating device registration of the second external electronic device stored in the memory based on the device registration request (p. [0033], lines 1-17); 
perform device registration of the second external electronic device based on the identified device registration authentication information and the device registration request information comprised in the device registration request (p. [0034]; after authenticating the internet of things terminal (i.e., second external device), the internet of things server creates a registration record for the internet of things terminal); 
transmit a result of the device registration of the second external electronic device to the first external electronic device (Fig. 5, step 308; p. [0035]; the internet of things sever sends a registration response (i.e., result) to the interworking gateway (i.e., first external electronic device)); and 
transmit device registration update information updated based on the registration request of the second external electronic device to the second external electronic device through the at least one communication circuit when the second external electronic device is connected (p. [0034]-[0036]; the internet of things server allocates a new device identifier (i.e., registration update information) for the internet of things terminal (i.e., second external electronic device) which is transmitted to the internet of things terminal in the registration response).
Regarding claim 10, Zhou discloses the 54 electronic device of claim 9, wherein the instructions are configured to cause the processor to: authenticate a user based on a user account of the first external electronic device through the at least one communication circuit when the first external electronic device is connected (p. [0033], lines 1-17); and 
receive the device registration request of the second external electronic device from the first external electronic device when the user is authenticated (p. [0034]; after authenticating the internet of things terminal (i.e., second external device), the interworking gateway (i.e., first external electronic device) sends the registration request of the internet of things terminal (i.e., second external electronic device) to the internet of things server, thus receives the registration request when user is authenticated).
Regarding claim 12,  Zhou discloses the electronic device of claim 9, wherein the instructions are configured to cause the processor to: identify the device registration authentication information corresponding to the second external electronic device stored in the memory based on the device identification information about the second external electronic device comprised in the device registration request (p. [0033], lines 1-12); and perform the device registration of the second external electronic device when the identified device registration authentication information and the device registration request information comprised in the device registration request are matched (p. [0033], lines 12-17).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3, 4, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU (US 2020/0045546) in view of GOMI et al. (US 2017/0339159).
Regarding claim 1, Zhou discloses an electronic device (Fig. 3, i.e., Internet of Things terminal) comprising: 
at least one communication circuit (p. [0054]) configured to provide communication with a first external electronic device or a second external electronic device; 
at least one processor (p. [0052]) configured to be operatively connected to the at least one communication circuit; and 
a memory (p.[0055]-[0056]) configured to comprise device registration request information and to be operatively connected to the at least one processor (p. [0052]), wherein the memory stores instructions configured, when executed, to cause the at least one processor to: 
transmit a device registration request comprising at least the device registration request information for registering the electronic device in the second external electronic device to the first external electronic device through the at least one communication circuit when first communication with the first external electronic device is established (Fig. 3, steps 305, 307; p. [0032]-[0034]; the internet of things terminal (i.e., electronic device) transmits a registration request at step 305 to interworking gateway (i.e., first external electronic device) which passes the registration request to internet of things server (i.e., second external electronic device) for registering at the server); 
receive a response to the device registration request from the first external electronic device (Fig. 3, step 309; p. [0036]; the internet of things terminal receives registration response from Interworking gateway (i.e., first external electronic device));
receive device registration update information updated based on the registration request of the electronic device from the second external electronic device through the at least one communication circuit based on the response when second communication with the second external electronic device is established (p. [0034], [0035]; the internet of things server (i.e., second external electronic device) creates a registration record and allocate a new device identifier (i.e., registration update information) that is transmitted to the internet of things terminal by the Interworking gateway (i.e., first external electronic device)).
But, Zhou does not particularly disclose store the received device registration update information in the memory.
However, in an analogous art, Gomi teaches to store the received device registration update information in the memory (p. [0135], [0136], [0144]; when the registering apparatus, registers a terminal,  the registering apparatus issues unique identification information, an ID, to the terminal and the terminal stores therein the ID as registration information, the terminal is able to use the services or the like offered by the registering apparatus, by using the ID received from the registering apparatus). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Zhou with the teachings of Gomi, since such a modification would allow the electronic device to use the services offered by the registering apparatus based on stored registration information.

Regarding claim 3, the combination of Zhou and Gomi disclose the electronic device of claim 1, Zhou discloses wherein the device registration request comprises device identification information for identifying the electronic device (p. [0032], lines 1-10; the registration request includes the device identifier of the internet of things terminal (i.e., electronic device)).
Regarding claim 4, the combination of Zhou and Gomi disclose the electronic device of claim 1, Zhou discloses wherein the instructions are configured to cause the processor to update the received device registration information (p. [0034], [0035]; the internet of things server (i.e., second external electronic device) creates a registration record and allocate a new device identifier (i.e., registration update information) that is transmitted to the internet of things terminal by the Interworking gateway (i.e., first external electronic device)).
But, Zhou does not particularly disclose instructions configured to store the received device registration update information as the device registration request information in the memory.
However, Gomi teaches instructions configured to store the received device registration update information as the device registration request information in the memory (p. [0135], [0136], [0144]; when the registering apparatus, registers a terminal,  the registering apparatus issues unique identification information, an ID, to the terminal and the terminal stores therein the ID as registration information, the terminal is able to use the services or the like offered by the registering apparatus, by using the ID received from the registering apparatus). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Zhou with the teachings of Gomi, since such a modification would allow the electronic device to use the services offered by the registering apparatus based on stored registration information.
Regarding claim 13, Zhou discloses the55 electronic device of claim 9, wherein the instructions are configured to cause the processor to: receive a signal relating to update of the device registration request information about the second external electronic device from the second external electronic device through the at least one communication circuit (p. [0034]-[0036]; the internet of things server allocates a new device identifier (i.e., registration update information) for the internet of things terminal (i.e., second external electronic device) which is transmitted to the internet of things terminal in the registration response).
But, Zhou does not particularly disclose to store the device registration authentication information corresponding to the second external electronic device stored in the memory in synchronization with the device registration update information upon receiving the signal.
However, in an analogous art, Gomi teaches to store the device registration authentication information corresponding to the second external electronic device stored in the memory in synchronization with the device registration update information upon receiving the signal (p. [0135], [0136], [0144]; when the registering apparatus, registers a terminal,  the registering apparatus issues unique identification information, an ID, to the terminal and the terminal stores therein the ID as registration information, the terminal is able to use the services or the like offered by the registering apparatus, by using the ID received from the registering apparatus). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Zhou with the teachings of Gomi, since such a modification would allow the electronic device to use the services offered by the registering apparatus based on stored registration information.
Regarding claim 15, Cheng discloses a recording medium (p. [0055]-[0056]) non-transitorily storing instructions which are configured, when executed by at least one circuit, to cause the at least one circuit to perform at least one operation comprising: 
an operation of transmitting a device registration request comprising at least a device registration request information for registering an electronic device in a second 56external electronic device to a first external electronic device when the electronic device is connected with the first external electronic device via first communication (Fig. 3, steps 305, 307; p. [0032]-[0034]; the internet of things terminal (i.e., electronic device) transmits a registration request at step 305 to interworking gateway (i.e., first external electronic device) which passes the registration request to internet of things server (i.e., second external electronic device) for registering at the server); 
an operation of receiving a response to the device registration request from the first external electronic device (Fig. 3, step 309; p. [0036]; the internet of things terminal receives registration response from Interworking gateway (i.e., first external electronic device));
 an operation of receiving device registration update information updated based on the registration request of the electronic device from the second external electronic device based on the response when second communication with the second external electronic device is established (p. [0034], [0035]; the internet of things server (i.e., second external electronic device) creates a registration record and allocate a new device identifier (i.e., registration update information) that is transmitted to the internet of things terminal by the Interworking gateway (i.e., first external electronic device)).
But, Zhou does not particularly disclose an operation of storing the received device registration update information.
However, in an analogous art, Gomi teaches an operation of storing the received device registration update information (p. [0135], [0136], [0144]; when the registering apparatus, registers a terminal,  the registering apparatus issues unique identification information, an ID, to the terminal and the terminal stores therein the ID as registration information, the terminal is able to use the services or the like offered by the registering apparatus, by using the ID received from the registering apparatus). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Zhou with the teachings of Gomi, since such a modification would allow the electronic device to use the services offered by the registering apparatus based on stored registration information.

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ZHOU in views of GOMI et al., and SUZUKAWA (US 2006/0133356).
Regarding claim 2, the combination of Zhou and Gomi disclose the electronic device of claim 1, but does not particularly disclose wherein the instructions are configured to cause the processor to: identify a state of the electronic device when the first communication is connected; and transmit the device registration request to the first external electronic device through the at least one communication circuit based on the identified state of the electronic device.
However, Suzukawa teaches instructions configured to cause the processor to: identify a state of the electronic device when the first communication is connected; and transmit the device registration request to the first external electronic device through the at least one communication circuit based on the identified state of the electronic device (p. [0041]; when the detection unit detects that the registration state of the terminal is unregistered, the registration request unit generates a Register request message). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Zhou and Gomi with the teachings of Suzukawa, in order for the electronic device to initiate a registration process when it detects an unregistered state of the device.

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ZHOU in views of GOMI et al., and SUNG et al. (US 2005/0158048).
	Regarding claim 5, the combination of Zhou and Gomi disclose the electronic device of claim 4, but does not particularly disclose wherein the instructions are configured to cause the processor to transmit a signal relating to update of the device registration request information to the second external electronic device through the at least one communication circuit upon updating the device registration request information.
However, Sung teaches instructions configured to cause the processor to transmit a signal relating to update of the device registration request information to the second external electronic device through the at least one communication circuit upon updating the device registration request information (p. [0043]; upon receiving the registration information the ONU sends registration acknowledgement information (i.e., signal relating to receiving registration information). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Zhou and Gomi with the teachings of Sung, in order for the electronic device to confirm the reception of the received registration information.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ZHOU in views of GOMI et al., and LEE et al. (US 2013/0208626).

Regarding claim 8, the combination of Zhou and Gomi disclose the electronic device of claim 1, but does not particularly disclose wherein the at least one communication circuit comprises: 53at least one first communication circuit configured to provide the first communication with the first external electronic device via a short-range communication network; and at least one second communication circuit configured to provide the second communication with the second external electronic device via a long-range communication network.
However, Lee at least one communication circuit comprises: 53at least one first communication circuit configured to provide the first communication with the first external electronic device via a short-range communication network; and at least one second communication circuit configured to provide the second communication with the second external electronic device via a long-range communication network (p. [0067]-[0070]; first device is a cellular phone (i.e., electronic device) with a transceiver (i.e., communication circuit)  to connect to the CPNS server (i.e., second external device) through a mobile communication network (i.e., long range communication network), the first device may have a second transceiver operating in conformance in for example Bluetooth, WiFi, or ZigBee (i.e., short range communication network) to form a personal network PN, the second device only has a transceiver  operating in conformance in for example Bluetooth, WiFi, or ZigBee without transceiver for communicating with the mobile communication network; when first device and second device are adjacent to each other, they perform a physical connection and CPNS server register the second device). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Zhou and Gomi with the teachings of Lee, since such a modification would allow to communicate with devices that are in the proximity and with devices that are at a longer distance and relay communications that do not have long range capability.

Allowable Subject Matter
11.	Claims 6, 7, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643